DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed on 12/02/2020 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
1.	Prior art of record (Lal) does not teach “prepending a transport layer protocol (TLP) prefix onto a TLP packet” (Remark, arguments of claims 1, 12, 17).
2.	Prior art of record (Lal) does not teach “an indication that the TLP packet is a secure packet” (Remarks, arguments of claims 1, 12, 17).
3. 	Prior art of record (Nystrom) teaches “the counter is not at the prefix” (Remarks, arguments of claim 17).
	In response to argument ‘1’, Examiner respectfully traverses. It appears that the applicant is not interpreting the previous office action as intended by the examiner.  Lal discloses, in figure 4, the prefix of a TLP packet (par. 39 “a TLP prefix 402 including a channel identifier 404”, “up to four 32-bit TLP prefixes may be prepended to a TLP”). In paragraph 30, Lal further discloses that each I/O controller 144 may assert an appropriate CID with every DMA transaction, for example as part of a transaction layer packet (TLP) prefix, to uniquely identify the source of the DMA transaction and provide liveness protections.  Obviously, Lal discloses the step of prepending a TLP prefix onto a TLP packet wherein the TLP prefix comprises an indication which is a CID. 
	In response to argument “2”, Examiner respectfully traverse. Lal discloses in paragraph 19 “each DMA transaction is tagged with a channel ID (CID) representing a flow of data associated with a The cryptographic engine 140 uses the CID to reliably identify transactions that must be protected, retrieve the corresponding encryption keys, and perform appropriate cryptographic operations on the DMA data”.  Similarly in paragraph 29, Lal discloses “the use of a CID to identify secure DMA transactions may minimize the impact on existing controllers 144 to support trusted I/O, and may not require any changes to the individual devices 146 connected to the I/O controllers 144”. Apparently, Lal discloses that the TLP prefix comprises an indication that the TLP packet is a secure packet.
Applicant argued that Lal does not disclose: (1) to have a bit to indicate whether the packet is encrypted, or (2) the identifier itself is not an indication if the packet is encrypted (in Remarks pages 8-9).  Applicant seems to rely on these limitations. It is noted that the features upon which applicant relies on are not recited in the rejected claim 1, 12 or 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to argument ‘3’, Examiner respectfully traverse. Nystrom discloses a counter value representing a monotonically-increasing counter to detect replay attacks in paragraph 74. Since Lal discloses the prefix 402 comprises (“RSVD” bit 16-19) as in figure 4, it would have been obvious to one of ordinary skill in the art at the invention time to use the reserved bits in the prefix for the counter value. The motivation to improve the reliability of the system.
Therefore, the rejections are sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lal (US 20170026171, hereafter Lal) in view of Shacham et al (US 20170220494, Shacham).
As to claim 1,  Lal discloses a method of providing secure communications between devices on either end of a Peripheral Component Interconnect (PCI) express (PCIE) link, comprising:
prepending a transport layer protocol (TLP) prefix (fig. 4) onto a TLP packet (par. 39 “prepended to a TLP”), wherein the TLP prefix comprises an indication that the TLP packet is a secure packet (par. 20 “to identify secure DMA transactions”);
	sending the TLP packet from a first one of the devices (fig. 1-2, controller 144, device 146) over the PCIE link (par 31 “PCIe”) to the other one of the devices (par. 33). 
	Lal does not explicitly discloses the step of appending a cryptographically-generated identifier calculated at least in part on a portion of the TLP packet to the TLP packet. In the same field of arts, Shacham discloses inline cryptographic engine for PCIe (abstract). In one embodiment, Shacham discloses the step of appending a cryptographically-generated identifier (par. 42 “transaction task”) calculated at least in part on a portion of the TLP packet to the TLP packet (par. 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lal and Shacham, by comprising appending a cryptographically-generated identifier calculated at least in part on a portion of the TLP packet to the TLP packet. The motivation to improve the reliability of the system (Background, col 1 lns 20-35).
	As to claim 2, Lal/Shacham discloses the method of claim 1, further comprising forming the TLP packet (Lal, par. 39 “generating PCIe transport layer packets”).
As to claim 3, Lal/Shacham discloses the method of claim 2, wherein forming the TLP packet comprises making a write command in the TLP packet (Lal, par. 34 “write transaction”).
	As to claim 4, Lal/Shacham discloses the method of claim 3, further comprising encrypting a payload in the TLP packet (Shacham, fig. 4 step 408 “encryption based on IV”).
	As to claim 5, Lal/Shacham discloses the method of claim 2, wherein forming the TLP packet comprises making a read command in the TLP packet (Lal, par. 35“read request transaction”).
	As to claim 6, Lal/Shacham discloses the method of claim 5, further comprising, responsive to sending the TLP packet, receiving a secure completion packet (Lal, par. 58 “read completion transaction”).
	As to claim 7, Lal/Shacham discloses the method of claim 6, further comprising decrypting a payload in the secure completion packet (Lal, par. 59, 60, “to decrypt and verify encrypted data”).
	As to claim 11, Lal/Shacham discloses the method of claim 1, but does not disclose wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a key number bit (Shacham, par. 42).
As to claims 12-14, all the same elements of claims 1-4 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 12-14.
	Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Shacham and further in view of Co (US 20130054850).
As to claim 8, Lal/Shacham discloses the method of claim 1, but does not disclose wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a payload encrypted bit. In the same field of arts (PCIe configuration), Co discloses a method of modifying packet data to be sent across a communication link and/or bus (abstract). In one embodiment, Co discloses an indication of the algorithm used to encrypt payload 226 may be stored anywhere within packet 221, including the prefix, header, payload, etc (par. 45-46). Therefore, it would have been 
As to claim 15, all the same elements of claim 8 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 15.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Shacham and further in view of Oshikiri et al (US 20080016265, Oshikiri).
	As to claim 9, Lal/Schacham discloses the method of claim 1, but does not disclose wherein appending the cryptographically-generated identifier to the TLP packet comprises appending an integrity check value (ICV) to the TLP packet. In the same field of arts (PCIe configuration), Oshikiri discloses a plurality of data communication devices via a high speed PCIe bus with a plurality of traffics in different directions (abstract). In one embodiment, Oshikiri discloses an end-to-end Cyclic Redundancy Check (ECRC) is to ensure end-to-end data integrity, and is 32 bits CRC in a part of the Transaction Layer Packet (TLP) to detect errors (fig. 9, par. 66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lal/Shacham and Oshikiri, by appending an integrity check value (ICV) to the TLP packet. The motivation is to improve the reliability of the system (Background, par. 7, 66).
Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Shacham and further in view of Puranik (US 7852757).
	As to claim 10, Lal/Shacham discloses the method of claim 1, but does not disclose wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a packet number. In the same field of arts (PCIe configuration), Puranik discloses an IC with a PCIe has at least two data sinks and a data source capable of providing data packets to either data sink (abstract). In one embodiment, Puranik discloses a processing in the data link layer produces a data link layer 
As to claim 16, all the same elements of claim 10 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 16.
	Claims 17-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Nystrom et al (US 20070094498, Nystrom).
As to claim 17, Lal discloses a method of providing secure communications between devices on either end of a Peripheral Component Interconnect (PCI) express (PCIE) link, comprising:
prepending a transport layer protocol (TLP) prefix (fig. 4) onto a TLP packet (par. 31 “transaction layer packet”), wherein the TLP prefix comprises an indication that the TLP packet is a secure packet (par. 20 “CID to identify secure DMA transactions”); and 
sending the TLP packet from a first one of the devices over the PCIE link to the other one of the devices (par. 33).
	Lal does not disclose the prefix includes a counter value representing a monotonically-increasing counter to detect replay attacks. In the same field of arts (data protection), Nystrom discloses a single sign-on technique allows multiple accesses to one or more applications or other resources using a proof of authentication module operating in conjunction with a standard authentication component responsive to an access user (abstract). In one embodiment, Nystrom discloses a counter value representing a monotonically-increasing counter to detect replay attacks (par. 74). When combining with Lal’s teachings, one of ordinary skill in the art at the invention time would use the reserved bits in the prefix for the counter value. Therefore, it would have been obvious to one of ordinary skill in the 
As to claim 18, Lal/Nystrom discloses the method of claim 17, further comprising forming the TLP packet (Lal, par. 30).
As to claim 19, Lal/Nystrom discloses the method of claim 18, wherein forming the TLP packet comprises making a write command in the TLP packet (Lal, par 39).
As to claim 20, Lal/Nystrom discloses the method of claim 19, further comprising encrypting a payload in the TLP packet (Lal, par. 48).
As to claim 21, Lal/Nystrom discloses the method of claim 18, wherein forming the TLP packet comprises making a read command in the TLP packet (Lal, par. 35).
As to claim 23, Lal/Nystrom discloses the method of claim 17, further comprising appending a cryptographically-generated identifier to the TLP packet (Lal, par. 19).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Nystrom and further in view of Co.
As to claim 22, Lal/Nystrom discloses the method of claim 17, but does not disclose wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a payload encrypted bit. In the same field of arts (PCIe configuration), Co discloses a method of modifying packet data to be sent across a communication link and/or bus (abstract). In one embodiment, Co discloses an indication of the algorithm used to encrypt payload 226 may be stored anywhere within packet 221, including the prefix, header, payload, etc (par. 45-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lal/Nystrom and Co, by comprising a payload encrypted bit with the prefix. The motivation is to improve the efficiency of the system (Background, par. 5).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Nystrom and further in view of Theobald et al (US 20160182391).
As to claim 24, Lal/Nystrom discloses the method of claim 17, but does not disclose further comprising running different counters for different types of packets. In the same field of arts (PCEe configuration), Theobald discloses a method of controlling traffic to support a plurality of channels on a link (abstract). In one embodiment, Theobald discloses a system comprises running different counters for different types of packets (par. 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lal/Nystrom and Theobald, by comprising running different counters for different types of packets. The motivation is to improve the performance of the system (par. 4).
As to claim 25, Lal/Nystrom discloses the method of claim 17, but does not disclose further comprising separate counters for read commands, write commands, and completion packets. In the same field of arts (PCEe configuration), Theobald discloses a method of controlling traffic to support a plurality of channels on a link (abstract). In one embodiment, Theobald discloses a system comprises running different counters for different types of packets (par. 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lal/Nystrom and Theobald, by comprising separate counters for read commands, write commands, and completion packets. The motivation is to improve the performance of the system (par. 4).

Allowable Subject Matter
Claims 26-30 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184